Exhibit 10.1

 

AGREEMENT TO TERMINATE MERGER AGREEMENT

This AGREEMENT TO TERMINATE MERGER AGREEMENT (this “Agreement”) is made as of
March 16, 2009 by and among Ophthalmic Imaging Systems, a California corporation
(“OIS”), and MediVision Medical Imaging Ltd., an Israeli company (“MediVision”
and together with OIS, individually, a “Party” and collectively, the “Parties”).

A.        Reference is made to the Agreement and Plan of Merger (the “Merger
Agreement”) dated March 25, 2008 by and among the Parties and MV Acquisitions
Ltd., an Israeli company and a wholly-owned subsidiary of OIS (“Merger Sub”).
Capitalized terms used but not defined herein have the respective meanings
assigned to them in the Merger Agreement.

B.        Section 8.01 of the Merger Agreement provides that the Merger
Agreement may be terminated and the Merger may be abandoned at any time prior to
the Effective Time, whether before or after the approval by shareholders or
stockholders of MediVision and OIS, respectively, referred to in Section 7.01(a)
of the Merger Agreement, by mutual written consent of MediVision and OIS by
action of their respective boards of directors.

C.        Each board of directors of OIS and MediVision has resolved to
terminate the Merger Agreement and to abandon the Merger.

NOW THEREFORE, in consideration of the premises and intending to be legally
bound by this Agreement, the Parties hereby agree as follows:

1.         Termination. The Merger Agreement is hereby cancelled and terminated
and shall be of no further force or effect, and none of the parties thereto
shall have any further liability or obligation thereunder to the other.

2.         Further Assurances. The Parties agree to cooperate to cause to be
done, executed, acknowledged and delivered each and every such further act or
document reasonably required in order to accomplish the purpose of this
Agreement.

3.         Governing Laws. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York, without regard to
principles of conflict of laws.

4.         Counterparts. This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement (including any delivery effected by facsimile or electronic
transmission) shall be effective as delivery of a manually executed counterpart.





 

--------------------------------------------------------------------------------

5.         Benefit and Binding Effect. This Agreement will benefit and bind the
Parties and will be binding upon the respective successors and assigns of the
Parties and will inure to the benefit of the respective successors and assigns
of the Parties, whether so expressed or not.

6.         Entire Agreement. This is the entire agreement among the Parties
concerning the subject matter set out in this Agreement and supersedes any and
all prior understandings and agreements.

In witness whereof, the Parties hereto have executed this Agreement as of the
date first written above.

 



OPHTHALMIC IMAGING SYSTEMS
 

 

By:

/s/ Gil Allon

Name: Gil Allon Title: Chief Executive Officer



 
 
 

 

MEDIVISION MEDICAL IMAGING LTD.
 

 

By:

/s/ Noam Allon

Name: Noam Allon Title: Chief Executive Officer

 

 

 

-2-

 



 

 